 
 
I 
111th CONGRESS
2d Session
H. R. 5010 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2010 
Ms. Moore of Wisconsin introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 49, United States Code, to require that not less than 10 percent of the amounts made available for certain high-speed rail projects be expended through small business concerns owned and controlled by socially and economically disadvantaged individuals, and for other purposes. 
 
 
1.FindingsCongress finds the following: 
(1)Encouraging the participation in Federal contracting of small businesses owned and controlled by socially and economically disadvantaged individuals is in the Federal Government’s interest, helps spur competition and innovation, and supports community-level economic revitalization and entrepreneurship. 
(2)Small businesses are key engines of economic growth, but they have had difficulties accessing Federal contracting and procurement opportunities and participating in federally funded projects, particularly in the area of transportation. 
(3)Congress has supported efforts to ensure that small businesses owned and controlled by socially and economically disadvantaged individuals are regular participants in projects funded by agencies throughout the Federal Government. 
(4)The United States Department of Transportation has used Disadvantaged Business Enterprise programs to ensure nondiscrimination in the award and administration of contracts by entities receiving funds through the Department's highway, transit, and airport financial assistance programs. 
(5)Congress and the Department have also worked to ensure that— 
(A)Disadvantaged Business Enterprise programs are narrowly tailored to provide a level playing field on which small businesses owned and controlled by socially and economically disadvantaged individuals can compete fairly for contracts awarded by entities receiving Department assistance; 
(B)only small businesses that meet the eligibility requirements for Disadvantaged Business Enterprise programs are permitted to participate in such programs; 
(C)Disadvantaged Business Enterprise programs assist the development of small businesses that can compete successfully in the marketplace outside of such programs; and 
(D)recipients of Department assistance have appropriate flexibility in providing opportunities for small businesses owned and controlled by socially and economically disadvantaged individuals. 
(6)Congress has supported efforts to encourage veteran-owned small businesses to participate in Federal contracting and procurement opportunities, including by creating and strengthening programs and institutions for veterans who own or operate small businesses and requiring the President to establish an annual Government-wide goal of at least 3 percent for the award of procurement contracts to small businesses owned by service-disabled veterans.  
2.Participation of disadvantaged business enterprises in high-speed rail projects 
(a)In generalChapter 261 of title 49, United States Code, is amended by adding at the end the following new section: 
 
26107.Disadvantaged business enterprises 
(a)In generalExcept as provided in subsection (b), not less than 10 percent of the amounts made available for any project under sections 26101 and 26106 shall be expended through small business concerns owned and controlled by socially and economically disadvantaged individuals. 
(b)Exception 
(1)Determination by SecretaryIf the Secretary determines that the requirement of subsection (a) will prevent the satisfactory completion of a project described in such subsection because of a lack of competitive bids by small business concerns owned and controlled by socially and economically disadvantaged individuals, the Secretary may, with respect to such project, reduce the percentage stated in such subsection to the extent necessary to ensure satisfactory completion of such project. 
(2)Report to CongressIf the Secretary reduces the percentage as provided in paragraph (1), the Secretary shall submit to Congress a report describing the reduction and how the Secretary determined that the reduction was necessary to ensure satisfactory completion of the project involved. 
(c)Uniform certification criteriaThe Secretary shall establish minimum uniform criteria for a recipient of funds under section 26101 or 26106 to use in certifying whether a small business concern qualifies for purposes of this section. Such minimum criteria shall include on-site visits, personal interviews, licenses, analysis of stock ownership, listing of equipment, analysis of bonding capacity, listing of work completed, resume of principal owners, financial capacity, and type of work preferred. 
(d)Compliance with court ordersNothing in this section limits the eligibility of a person to receive funds made available under section 26101 or 26106 if the person is prevented, in whole or in part, from satisfying a requirement of this section because a Federal court issues a final order finding that such requirement is unconstitutional. 
(e)DefinitionsIn this section, the following definitions apply: 
(1)Small business concernThe term small business concern has the meaning given such term in section 3(a) of the Small Business Act (15 U.S.C. 632(a)), except that such term does not include any concern, or group of concerns controlled by the same socially and economically disadvantaged individual or individuals, which has gross receipts over the preceding 3 fiscal years averaging in excess of $19,570,000 per year. The Secretary shall adjust annually for inflation the threshold amount in the preceding sentence. 
(2)Socially and economically disadvantaged individualsThe term socially and economically disadvantaged individuals has the meaning given such term in section 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C)) and relevant subcontracting regulations issued under such Act, except that women shall be presumed to be socially and economically disadvantaged individuals.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 26106 the following new item: 
 
 
26107. Disadvantaged business enterprises.. 
3.Sense of Congress regarding veteran-owned small businessesIt is the sense of Congress that the Federal Government should continue to encourage participation by veteran-owned small businesses in Federal contracting and procurement opportunities and federally funded projects, including by making veteran-owned businesses a key part of the small business programs of the Department of Transportation and other Federal agencies.  
 
